Weltner, Justice.
Hall was convicted of attempted arson. He was sentenced to serve ten years in prison and to pay a substantial fine.
Prior to trial, and after hearing evidence, the trial court rejected Hall’s challenge to the array of grand and traverse juries. Hall appeals, alleging that the jury selection statute (OCGA § 15-12-40) is unconstitutional, both on its face and as applied in Long County.
1. We dealt with the first contention in Robinson v. State, 225 Ga. 167, 168 (167 SE2d 158) (1969), where we held: “The statute is not subject to the attack made since the purpose in its adoption was to secure a more representative cross-section of the intelligent and upright citizens of the county, including significantly identifiable groups of citizens therein. It is neither vagüe, indefinite, nor uncertain and cannot be said to be devoid of standards.” As the statute then existing was essentially the same as the present Code section, this enumeration is without merit.
2. Hall alleges that the statute as applied in Long County is unconstitutional. The evidence reveals that the percentages of persons on the jury list, as considered by race and gender, vary less than one percent from the equivalent percentages of the population as a whole. Hall contends, however, that allowing the jury commissioners to make up the jury lists based upon their personal knowledge of the citizens of the county is unconstitutional. Nothing in the record indicates that the commissioners failed to follow precisely the requirements of OCGA § 15-12-40, and no recognizable class was excluded. This enumeration is without merit.
3. Hall contends that the trial court’s general policy of excusing veniremen upon request denied to him a fair trial. The jury panels which were put upon the accused contained fifty-five veniremen, substantially more than required by OCGA § 15-12-160. No violation of OCGA § 15-12-1, restricting exemptions from jury service, is shown. This enumeration is without merit.

Judgment affirmed.


All the Justices concur.

*273Decided April 23, 1985.
John E. Pirkle, for appellant.
Dupont K. Cheney, District Attorney, for appellee.